Citation Nr: 1820765	
Decision Date: 04/06/18    Archive Date: 04/16/18

DOCKET NO.  08-29 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for epididymitis and prostatitis prior to August 9, 2017, and in excess of 40 percent thereafter.

2.  Entitlement to a rating in excess of 10 percent for right knee degenerative joint disease (DJD).

3.  Entitlement to a rating in excess of 10 percent for left knee DJD.

4.  Entitlement to a compensable rating for status post right fifth metatarsal fracture prior to June 18, 2014, and in excess of 10 percent thereafter.

5.  Entitlement to a compensable rating for left varicocele.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S.S. Mahoney, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Navy from December 1961 to June 1987, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

Notably, during the pendency of this appeal, a July 2015 rating decision increased the Veteran's rating for status post right fifth metatarsal fracture from a noncompensable rating to 10 percent, and a November 2017 rating decision increased the Veteran's rating for epididymitis and prostatitis from 10 percent to 40 percent.  Thus, the issues have been recharacterized accordingly.

The Veteran testified before the undersigned Veterans Law Judge in January 2017. 

In June 2017, the Board remanded the claim for further evidentiary development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).



FINDINGS OF FACT

1.  Prior to May 18, 2011, the evidence of record does not indicate that the Veteran's epididymitis and prostatitis was manifested by urinary tract infections with recurrent symptomatic infections; urinary retention requiring intermittent or continuous catheterization; daytime voiding intervals between one to two hours or awakening to void three to four times per night; or requiring absorbent materials which must be changed less than 2 times daily. 

2.  From May 18, 2011 to August 8, 2017, the Veteran's epididymitis and prostatitis was manifested by nocturia three to four times per night and requiring the wearing of absorbent materials that must be changed less than 2 times daily.

3.  From August 9, 2017, the Veteran's epididymitis and prostatitis has been manifested by nocturia five or more times per night. 

4.  The Veteran's right knee DJD has been manifested by noncompensable limitation of motion throughout the appeal period. 

5.  The Veteran's left knee DJD has been manifested by noncompensable limitation of motion throughout the appeal period. 

6.  The Veteran's right knee DJD has been manifested by slight instability for the entire appeal period.

7.  The Veteran's left knee DJD has been manifested by slight instability for the entire appeal period.

8.  Prior to June 18, 2014, the Veteran's status post right fifth metatarsal fracture was manifested by slight symptomatology.  

9.  From to June 18, 2014, the Veteran's status post right fifth metatarsal fracture has been manifested by moderate symptomatology. 

10.  The Veteran's left varicocele has not resulted in complete atrophy of both testes. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for epididymitis and prostatitis are not met prior to May 18, 2011.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.115a, 4.115b, Diagnostic Code (DC) 7527 (2017).

2.  The criteria for a rating of 20 percent for epididymitis and prostatitis are met from May 18, 2011.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.115a, 4.115b, DC 7527 (2017).

3.  The criteria for a rating in excess of 40 percent for epididymitis and prostatitis are not met from August 9, 2017.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.115a, 4.115b, DC 7527 (2017).

4.  The criteria for a rating in excess of 10 percent for right knee DJD are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, DC 5260 (2017).

5.  The criteria for a rating in excess of 10 percent for left knee DJD are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, DC 5260, (2017).

6.  The criteria for a separate rating of 10 percent for right knee instability are met from December 5, 2005.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, DC 5257 (2017).

7.  The criteria for a separate rating of 10 percent for left knee instability are met from December 5, 2005.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, DC 5257 (2017).

8.  Prior to June 18, 2014, the criteria for a compensable rating for status post right fifth metatarsal fracture are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, DC 5284 (2017).

9.  From June 18, 2014, the criteria for a rating in excess of 10 percent for status post right fifth metatarsal fracture are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, DC 5284 (2017).

10.  The criteria for a compensable rating for left varicocele are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.20, 4.31, 4.115b, DC 7599-7523 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity in civil occupations.  38 U.S.C. § 1155.  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1.  If two disability ratings are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40, 4.45, 4.59.  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Epididymitis and Prostatitis

The Veteran's service-connected epididymitis and prostatitis is rated under DC 7527, which provides the criteria for prostate gland injuries, infections, hypertrophy, or postoperative residuals, are to be rated as voiding dysfunction or urinary tract infection, whichever is predominant.  38 C.F.R. § 4.115b.

Voiding dysfunction is rated as urine leakage, frequency, or obstructed voiding.  Urine leakage (continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence) requiring the wearing of absorbent materials which must be changed less than 2 times per day is rated as 20 percent disabling.  Urine leakage requiring the wearing of absorbent materials which must be changed 2 to 4 times per day, results in a 40 percent rating and leakage requiring the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day receives a maximum 60 percent rating.

Voiding dysfunctions rated on urinary frequency provide that a 10 percent rating is warranted for daytime voiding interval between two and three hours, or; awakening to void two times per night.  A 20 percent rating is warranted for daytime voiding interval between one and two hours, or; awakening to void three to four times per night.  A maximum 40 percent rating is assigned for daytime voiding interval less than one hour, or; awakening to void five or more times per night.

For voiding dysfunctions rated on obstructed voiding, a 10 percent rating is warranted for obstructed voiding with marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or combination of: (1) post void residuals greater than 150cc; (2) uroflowmetry showing markedly diminished peak flow rate (less than 10cc/sec); (3) recurrent urinary tract infections secondary to obstruction; or (4) stricture disease requiring periodic dilatation every 2 to 3 months.  A 30 percent rating is warranted where there is urinary retention requiring intermittent or continuous catheterization.  38 C.F.R. § 4.115a.

Disabilities rated as urinary tract infections requiring long-term drug therapy, 1-2 hospitalizations per year and/or requiring intermittent intensive management, receive a 10 percent rating, while recurrent symptomatic infection requiring drainage/frequent hospitalization (greater than two times/year), and/or requiring continuous intensive management, merit a 30 percent rating.  38 C.F.R. § 4.115a.

By way of background, a December 1987 rating decision awarded service connection for epididymitis and prostatitis and assigned a 10 percent rating, effective July 25, 1987.  Thereafter, a November 2017 rating decision increased the rating to 40 percent, effective August 9, 2017.  The current appeal period before the Board begins on December 5, 2005, the date VA received the Veteran's claim for an increased rating, plus the one-year "look back" period.  Gaston v. Shinseki, 605 F.3d 979, 982 (Fed. Cir. 2010).

Upon review of the totality of the record, the Board finds that a 20 percent rating is warranted for the Veteran's epididymitis and prostatitis, effective May 18, 2011, the date the Veteran first endorsed nocturia two to four times per night.  There is no pertinent evidence allowing for assignment of the 20 percent rating prior to that date or within the one-year look-back period.  

In this regard, the October 2006 and December 2008 VA examination reports indicate no evidence of urine leakage, urinary frequency, or obstructed voiding, or urinary tract infections.  VA treatment records in December 2008 and June 2010 indicate hypertrophy of prostate without urinary obstruction, and September 2009, December 2009, March 2010, and October 2010 VA treatment records show no nocturia or difficulty with urination.  While a January 2008 VA treatment record revealed the Veteran's report of frequent and painful urination and urinary urgency, there was no indication of daytime voiding intervals between one to two hours or awakening to void three to four times per night.

At the May 18, 2011 VA examination, the Veteran reported nocturia two to four times and occasional urge incontinence.  The June 2014 VA examiner related the Veteran's voiding dysfunction (requiring absorbent material which must be changed less than 2 times per day, with daytime voiding intervals between one to two hours and nighttime awakening to void two times per night) only to his diabetes and benign prostatic hyperplasia (BPH), and not his epididymitis and prostatitis.  At the August 9, 2017 VA examination, the Veteran reported daytime voiding intervals between two to three hours and nighttime awakening to void at least five times.  

Therefore, a 20 percent rating is warranted, effective May 18, 2011, the date the Veteran endorsed nocturia two to four times per night.  A higher rating is not warranted, as the record does not support evidence of urinary retention requiring catheterization, daytime voiding intervals less than one hour or awakening to void five or more times per night, requiring the use of absorbent materials which must be changed two to four times daily, or urinary tract infections with recurrent symptomatic infections.  Although the August 2017 VA examiner stated that the Veteran's BPH was not caused or aggravated by his epididymitis and prostatitis, a higher rating would still not be available based on the Veteran's symptoms noted on the June 2014 VA examination report.  From August 9, 2017, a rating higher than 40 percent is not warranted, since neither the medical evidence of record, nor the Veteran's statements in support of his claim indicates that he requires the use of an appliance or the wearing of absorbent materials that must be changed more than four times per day.  Thus, a 60 percent rating is not warranted.

Right and Left Knee DJD

The Veteran asserts that higher ratings are warranted for his right and left knee DJD, as he testified that his symptoms, such as pain and swelling, have worsened.  See Board Hearing Transcript.

A December 1987 rating decision awarded service connection for right and left knee DJD and assigned 10 percent ratings, both effective July 25, 1987.  The current appeal period before the Board begins on December 5, 2005, the date VA received the Veteran's claim for an increased rating, plus the one-year "look back" period.  See Gaston, supra.

The Veteran's right and left knee DJD are rated at 10 percent disabling under DC 5260.  38 C.F.R. § 4.71a.  Under DC 5260, a 10 percent disability rating is assigned for flexion limited to 45 degrees, a 20 percent disability rating is assigned for flexion limited to 30 degrees, and a 30 percent disability rating is assigned for flexion limited to 15 degrees.  Also, for limitation of motion under DC 5261, a noncompensable rating is warranted for limitation of extension to 5 degrees, and a 10 percent rating is warranted for limitation of extension to 10 degrees, with higher ratings available for more severe limitation.  38 C.F.R. § 4.71a.

As a preliminary matter, the Board notes that although the Veteran presented for VA examinations in October 2006, December 2008, May 2011, and June 2014, the most recent August 2017 VA examination is the only examination that is compliant with the requirements set forth by Correia v. McDonald, 28 Vet. App. 158 (2016).  Accordingly, only the August 2017 VA examination report will be utilized for evaluation of the Veteran's right and left knee disabilities, as it is the only adequate examination of record.  In this regard, the Board emphasizes that the prior non-compliant examinations show range of motion findings that do not warrant an increase in ratings even when he achieved his most restricted range or motion, and even when considering the Veteran's reports of flare-ups, from zero to 120 degrees in the right knee and from zero to 90 degrees in the left knee, in 2014.  Thus, there is no prejudice to the Veteran in not considering these examinations to rate his disability based on limitation of motion and DeLuca factors.

At the time of the August 2017 VA examination, the Veteran endorsed right and left knee pain and functional impairment when kneeling or walking long distances.  He denied any flare-ups.  His right knee range of motion was from zero to 140 degrees, with pain on flexion and extension, but no additional loss of range of motion upon repetition.  Similarly, his left knee range of motion was from zero to 140 degrees, with pain on flexion and extension, but no additional loss of range of motion upon repetition.  Muscle strength testing indicated a reduction in muscle strength with active movement against some resistance in both knees, and the regular use of a cane for balance was noted. 

The Board finds that, even when considering DeLuca factors, the Veteran's right and left knee DJD have been productive of painful, but noncompensable limitation of motion for the entire rating period, thereby precluding ratings in excess of 10 percent under DC 5260 or a separate rating under DC 5261.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202; VAOPGCPREC 9-2004. 

However, the Board finds that separate 10 percent ratings are warranted for the Veteran's right and left knee under DC 5257, effective October 10, 2005.  DC 5257 evaluates recurrent subluxation or lateral instability of a knee, and provides a 10 percent rating for slight impairment, a 20 percent rating for moderate impairment, and a 30 percent rating for severe impairment.  38 C.F.R. § 4.71a, DC 5257.  

At the October 2006 VA examination, the examiner noted that the Veteran limped on his right leg and used a cane in his right hand.  The December 2008 VA examiner noted that the Veteran's knees gave way, that he was antalgic and currently limped on his left leg and used a cane in his right hand.  The Veteran reported using a brace for either his right or left knee depending on which one bothered him.  During the May 2011 VA examination, the Veteran reported that his knees gave way and that he wore bilateral knee braces or a hinged knee brace on his left knee for prolonged walking.  He indicated constant use of a cane for all ambulation in the June 2014 VA examination report, and at the August 2017 VA examination he reported regular use of a cane for balance.  While knee joint stability testing has been normal throughout the appeal period, the Board finds the competent and credible evidence of record supports a finding of slight instability of the right and left knees so as to warrant separate ratings of 10 percent each for the entire appeal period.  

The Board has considered whether higher or separate ratings are warranted under alternate diagnostic codes.  However, there is no indication of ankylosis, dislocation of semilunar cartilage, tibia and fibula impairment, or genu recurvatum during the period on appeal.  As such, ratings under DCs 5256, 5258, 5262, and 5263 are precluded.  Further, while the Veteran has had meniscectomies, the competent evidence reflects that the residuals of such are pain and arthritis (including decreased motion).  See June 2014 VA examination report.  Accordingly, a separate rating for "cartilage, semilunar, removal of, symptomatic" under Diagnostic Code 5259 cannot be assigned, as these symptoms are fully contemplated by the already assigned ratings.  Id.  

Finally, the Board has also considered whether a separate compensable rating is warranted for the Veteran's knee scars.  However, the October 2006 VA examiner noted an 8 x 1 centimeter scar on the right knee and a 17 x .5 centimeter scar on the left knee, and the June 2014 VA examiner described the Veteran's knee scars as not painful or unstable and not greater than 39 square centimeters (6 square inches).  These findings do not allow for separate compensable ratings under the rating criteria for scars.  See 38 C.F.R. § 4.118, DCs 7800-7805.

Status Post Right Fifth Metatarsal Fracture

The Veteran asserts that his status post right fifth metatarsal fracture has increased in severity, warranting a higher rating.  Specifically, he testified that his disability has worsened due to symptoms such as pain, instability, and swelling.  See Board Hearing Transcript at 25-26.

A December 1987 rating decision awarded service connection for status post right fifth metatarsal fracture and assigned a noncompensable rating, effective July 25, 1987, under DC 5284.  Thereafter, a July 2015 rating decision increased the rating to 10 percent, effective June 18, 2014.  The current appeal period before the Board begins on December 5, 2005, the date VA received the Veteran's claim for an increased rating, plus the one-year "look back" period.  See Gaston, supra.

DC 5284 provides ratings for residuals of other foot injuries.  Moderate residuals of foot injuries are rated 10 percent disabling; moderately severe residuals of foot injuries are rated 20 percent disabling; and, severe residuals of foot injuries are rated 30 percent disabling.  A Note to DC 5284 provides that foot injuries with actual loss of use of the foot are to be rated 40 percent disabling.  38 C.F.R. § 4.71a.

The words "moderate," "moderately severe," and "severe" are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are equitable and just.  38 C.F.R. § 4.6.

The evidence dated prior to June 18, 2014 does not more nearly approximate the criteria for assignment of a 10 percent rating for the Veteran's status post right fifth metatarsal fracture.  In this regard, the October 2006 VA examiner noted occasional sharp pain with weather changes, but no swelling, locking, giving way, limitation in walking or any activities of daily living.  During the December 2008 VA examination, the Veteran noted no time lost from work due to his feet, and indicated that his foot occasionally became stiff after sitting for an extended period and then was painful upon ambulation.  Examination at that time and also in May 2011 revealed no deformities and minimal tenderness, and manipulation of the midfoot and forefoot was without pain or instability (also without tenderness in 2011), with no evidence of abnormal weight-bearing.  Such findings are reflective of, at most, slight disability, which does not warrant an increase during this period.  38 C.F.R. § 4.31.

A rating in excess of 10 percent is not warranted from June 18, 2014.  The June 2014 VA examiner described the Veteran's fracture disability as moderate, with tenderness on palpitation and pain with prolonged weight bearing and limited walking during a flare.  At the August 2017 VA examination, the Veteran reported occasional swelling and foot pain with ambulation, but noted he was able to walk a half of a mile.  The examiner noted pain with weight-bearing, but no limitation in functional ability during flare-ups.  There is no other evidence indicating that his status post right fifth metatarsal fracture symptoms are moderately severe, so a rating higher than 10 percent is not warranted.  



Left Varicocele

The Veteran's service-connected left varicocele is currently rated as noncompensable under DC 5299-7523.  See 38 C.F.R. §§ 4.27, 4.115b.  The Board notes that the Veteran is already in receipt of special monthly compensation for loss of use of a creative organ.   DC 7523 contemplates impairment due to complete testis atrophy and provides for the assignment of a noncompensable evaluation for complete atrophy of a single testicle.  Assignment of a 20 percent evaluation is warranted for complete atrophy of both testicles. 

The current appeal period before the Board begins on December 5, 2005, the date VA received the Veteran's claim for an increased rating, plus the one-year "look back" period.  See Gaston, supra.

A review of the record discloses that the Veteran does not have complete atrophy of both testicles, which is required to warrant the assignment of a 20 percent evaluation under DC 7523.  During the October 2006 VA examination, atrophy of the left teste was noted and no varicocele was detected upon palpitation.  The May 2011 VA examination report indicated bilateral atrophic testes with no left varicocele, whereas, the June 2014 VA examination report showed normal testes bilaterally with a painless palpable left varicocele.  The August 2017 VA examination report revealed that both testes were 1/2 to 1/3 of normal size and were considerably softer than normal, but not completely atrophied, with no palpable varicocele, and noted that the diagnosis of the left varicocele had been resolved.  Treatment records associated with the Veteran's claims file do not reveal further symptomatology relating to his left varicocele.

Following a review of the record, the Board finds that a higher 20 percent rating is not warranted.  Here, although the May 2011 VA examination reports show bilateral atrophic testes, the examiner does not specifically indicate complete atrophy, the other three above-cited examination reports are negative for evidence of complete atrophy of both testes, and the Veteran does not assert that both of his testicles have atrophied completely.  Thus, the preponderance of the evidence is against assignment of a compensable rating.
ORDER

Prior to May 18, 2011, a rating in excess of 10 percent for epididymitis and prostatitis is denied. 

From May 18, 2011, a 20 percent rating for epididymitis and prostatitis is granted. 

From August 9, 2017, a rating in excess of 40 percent for epididymitis and prostatitis is denied. 

A rating in excess of 10 percent for right knee DJD is denied.

A rating in excess of 10 percent for left knee DJD is denied.

From December 5, 2005, a separate rating of 10 percent for right knee instability is granted.

From December 5, 2005, a separate rating of 10 percent for left knee instability is granted.

Prior to June 18, 2014, a compensable rating for status post right fifth metatarsal fracture is denied. 

From June 18, 2014, a rating in excess of 10 percent rating for status post right fifth metatarsal fracture is denied. 

A compensable rating for left varicocele is denied.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


